CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 1 of 19
                   CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 2 of 19

Olivia M. Cooper




From:                   Olivia M. Cooper
Sent:                   Thursday, October 11, 2018 12:59 PM
To:                     dalegagner@verizon.net; drgagne@aol.com; Dale R. Gagne
Cc:                     Krasik, Curtis B.; Verdini, Christopher M.; Robert D. Brownson
Subject:                RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v. AWA Wrestling Entertainment, Inc.
                        and Dale R. Gagner, Civ. Act. No. 07-2058 (D. Minn.)
Attachments:            Dkt 83- Proposed Order.pdf; Dkt 78- Motion for Contempt.pdf; DKt 79- Notice of Hearing on Motion
                        for Contempt.pdf; Dkt No. 80- Memorandum of Law In Supp of Mot for Contempt.pdf; Dkt 80-1 LR
                        7.1 Cert of Word Compliance for Mem.pdf; Dkt 81- Declaration of C. Verdini in Supp of Mot for
                        Contempt.pdf; Dkt 81-1 Ex 1.pdf; Dkt 81-2 Ex 2.pdf; Dkt 81-3 Ex 3.pdf; Dkt 81-4 Ex 4.pdf; Dkt 81-5 Ex
                        5.pdf; Dkt 81-6 Ex 6.pdf; Dkt 81-7 Ex 7.pdf; Dkt 81-8 Ex 8.pdf; Dkt 81-9 Ex 9.pdf; Dkt 81-10 Ex 10.pdf;
                        Dkt 81-11 Ex 11.pdf; Dkt 81-12 Ex 12.pdf; Dkt 81-13 Ex 13.pdf; Dkt 81-14 Ex 14.pdf; Dkt 82- LR 7.1
                        Meet and Confer Statement.pdf; Affidavit of Service.pdf


Mr. Gagner,  
 
Per Mr. Verdini’s email below on October 10, 2018, attached find the following documents filed with the Court today in 
World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v. AWA Wrestling Entertainment, Inc. and Dale R. Gagner, 
Civ. Act. No. 07‐2058 (D. Minn.) for Plaintiffs’ Motion for a Rule to Show Cause for Contempt:  
 
     • Motion for a Rule to Show Cause, Dkt No. 78; 
     • Notice of Hearing on Motion for a Rule to Show Cause, Dkt No. 79;  
     • Memorandum of Law in Support of Motion for a Rule to Show Cause and L.R. 7.1 Certificate of Word Compliance 
         for Memorandum, Dkt Nos. 80 and 80‐1; 
     • Declaration of Christopher M. Verdini and corresponding Exhibits 1‐14, Dkt Nos. 81 and 81‐1 through 81‐14; 
     • L.R. 7.1(a) Meet‐and‐Confer Statement, Dkt No. 82; and,  
     • Proposed Order, Dkt No. 83.
 
In addition to this email, these documents have further been mailed to you via FedEx at your address of record, 4739 
14th Avenue NW #4, Rochester, MN 55901.  
 
Sincerely,  
 
Olivia Cooper 
 
Counsel for Plaintiffs  
World Wrestling Entertainment, Inc.  
and WWE Properties International 
 




                                         
 
Olivia M. Cooper, Attorney 
225 South Sixth Street 
Suite 4800 
Minneapolis, MN 55402 
                                                                1
             CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 3 of 19
Phone (612) 332‐4020  Fax (612) 332‐4025 
ocooper@BrownsonNorby.com 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐    
Privileged And Confidential Communication. 
This electronic transmission, and any documents attached hereto, (a) are protected by the Electronic Communications 
Privacy Act (18 USC §§ 2510‐2521), (b) may contain confidential and/or legally privileged information, and (c) are for the 
sole use of the intended recipient named above. If you have received this electronic message in error, please notify the 
sender and delete the electronic message. Any disclosure, copying,  distribution, or use of the contents of the 
information received in error is strictly prohibited. 
 
From: Verdini, Christopher M. <Christopher.Verdini@klgates.com>  
Sent: Wednesday, October 10, 2018 11:33 AM 
To: dalegagner@verizon.net; drgagne@aol.com; Dale R. Gagne <drgagne@charter.net> 
Cc: Krasik, Curtis B. <Curtis.Krasik@klgates.com>; Olivia M. Cooper <ocooper@brownsonnorby.com>; Verdini, 
Christopher M. <Christopher.Verdini@klgates.com> 
Subject: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v. AWA Wrestling Entertainment, Inc. and Dale R. 
Gagner, Civ. Act. No. 07‐2058 (D. Minn.) 
 
Mr. Gagner, 
 
As you may recall, our firm represented World Wrestling Entertainment, Inc. (“WWE”) in the trademark 
infringement/cybersquatting lawsuit WWE filed against you in 2007 in federal court in Minnesota captioned World 
Wrestling Entertainment, Inc. and WWE Libraries, Inc. v. AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act. 
No. 07‐2058 (D. Minn.).   
 
In that case, the federal court entered Final Judgment against you finding that you unlawfully infringed WWE’s rights in 
the trademarks AWA and AMERICAN WRESTLING ASSOCIATION and also permanently prohibiting and enjoining you 
from (i) “in any way, using, exploiting, or trading on the AWA marks or any derivations or colorable imitations thereof” 
and (ii) “registering, using, owning, holding in any way, or trafficking in … any … domain names that are identical or 
confusingly similar to the AWA marks.” 
 
It has come to WWE’s attention that you have been and are currently violating the Court’s Final Judgment by using the 
AWA Marks in connection with promoting wrestling events and selling merchandise.  As a result, on Friday, October 12, 
WWE will be filing a Motion with the court in Minnesota asking for an order finding you in civil contempt for violating 
the Final Judgment and requiring you to pay WWE’s attorneys’ fees and a fine for your violations.   
 
We attempted to call you today at 507‐281‐8842 and 507‐213‐1534 (phone numbers we were able to identify through 
public sources) but the first number was not in service and no one answered at the second number.  
 
We intend to provide you with copies of WWE’s filing by email to dalegagner@verizon.net, drgagne@aol.com and 
drgagne@charter.net and by regular mail to your address of record, 4739 14th Avenue NW #4, Rochester, MN 55901. 
 
If there is a different email address or mailing address that we should use, please let me know.  My contact information 
is below. 
 
Regards, 
 




Christopher M. Verdini

                                                             2
                 CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 4 of 19
K&L Gates LLP 
K&L Gates Center 
210 Sixth Avenue 
Pittsburgh, PA 15222 
Phone: 412‐355‐6766 
Fax: 412‐355‐6501 
christopher.verdini@klgates.com 
www.klgates.com  
 
 
This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Christopher.Verdini@klgates.com.-4 




                                                                             3
                           CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 5 of 19

Olivia M. Cooper




From:                             Microsoft Outlook
To:                               Dale R. Gagne
Sent:                             Thursday, October 11, 2018 12:59 PM
Subject:                          Undeliverable: RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v. AWA Wrestling
                                  Entertainment, Inc. and Dale R. Gagner, Civ. Act. No. 07-2058 (D. Minn.)



                                   




Your message to drgagne@charter.net couldn't be delivered.

                           drgagne wasn't found at charter.net.
    ocooper                                         Office 365                                drgagne
    Action Required                                                                            Recipient
  
 
                                                                                 


Unknown To address
 




               
                   How to Fix It
                   The address may be misspelled or may not exist. Try one or more of
                   the following:
                   •   Send the message again following these steps: In Outlook, open this
                       non-delivery report (NDR) and choose Send Again from the Report
                       ribbon. In Outlook on the web, select this NDR, then select the link
                       "To send this message again, click here." Then delete and retype
                       the entire recipient address. If prompted with an Auto-Complete List
                       suggestion don't select it. After typing the complete address, click
                       Send.
                   •   Contact the recipient (by phone, for example) to check that the
                       address exists and is correct.
                   •   The recipient may have set up email forwarding to an incorrect
                       address. Ask them to check that any forwarding they've set up is
                       working correctly.
                   •   Clear the recipient Auto-Complete List in Outlook or Outlook on the
                       web by following the steps in this article: Fix email delivery issues for
                       error code 5.1.1 in Office 365, and then send the message again.
                       Retype the entire recipient address before selecting Send.

                   If the problem continues, forward this message to your email admin. If
                   you're an email admin, refer to the More Info for Email Admins
                   section below.
               




                                                                         1
               CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 6 of 19


Was this helpful? Send feedback to Microsoft.



More Info for Email Admins
Status code: 550 5.1.1

This error occurs because the sender sent a message to an email address outside of
Office 365, but the address is incorrect or doesn't exist at the destination domain. The
error is reported by the recipient domain's email server, but most often it must be fixed
by the person who sent the message. If the steps in the How to Fix It section above
don't fix the problem, and you're the email admin for the recipient, try one or more of
the following:

The email address exists and is correct - Confirm that the recipient address exists, is
correct, and is accepting messages.

Synchronize your directories - If you have a hybrid environment and are using
directory synchronization make sure the recipient's email address is synced correctly in
both Office 365 and in your on-premises directory.

Errant forwarding rule - Check for forwarding rules that aren't behaving as expected.
Forwarding can be set up by an admin via mail flow rules or mailbox forwarding address
settings, or by the recipient via the Inbox Rules feature.

Mail flow settings and MX records are not correct - Misconfigured mail flow or MX
record settings can cause this error. Check your Office 365 mail flow settings to make
sure your domain and any mail flow connectors are set up correctly. Also, work with your
domain registrar to make sure the MX records for your domain are configured correctly.

For more information and additional tips to fix this issue, see Fix email delivery issues for
error code 550 5.1.1 in Office 365.

Original Message Details
    Created Date:        10/11/2018 5:58:58 PM
    Sender Address:      ocooper@brownsonnorby.com
    Recipient Address:   drgagne@charter.net
                         RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v.
    Subject:             AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act.
                         No. 07-2058 (D. Minn.)


Error Details
    Reported error:      550 5.1.1 mHz51y01m2aFBkg01Hz5yL Invalid recipient:
                         <drgagne@charter.net> E3210
    DSN generated by:    DM5PR06MB2603.namprd06.prod.outlook.com
    Remote server:       impin009
 

                                                            2
            CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 7 of 19

Message Hops

 HOP   TIME (UTC)   FROM                                      TO                                        WITH

       10/11/2018
  1                 DM5PR06MB3020.namprd06.prod.outlook.com   DM5PR06MB3020.namprd06.prod.outlook.com   mapi
       5:58:59 PM

       10/11/2018                                                                                       Microsoft SMTP Serv
  2                 DM5PR06MB3020.namprd06.prod.outlook.com   DM5PR06MB2603.namprd06.prod.outlook.com
       5:58:59 PM                                                                                       cipher=TLS_ECDHE_R



Original Message Headers
DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed;
d=brownsonballou.onmicrosoft.com; s=selector1-brownsonnorby-com;
h=From:Date:Subject:Message-ID:Content-Type:MIME-Version:X-MS-Exchange-SenderADCheck;
bh=H5l8hjTo9TQNR4p6Ejb4qG/kQWutJQiP5julOxTkm1s=;

b=RBilItcAk0SetUTqePj4S+h+vl7GNkv9VbTeL8E7+aLfGfCcz+mbNIi2Rg1+BUUCMyyiCdZbGGmzP3zdFCSi5y2
xLFXob4aukwP4h86bNBfqgBa8MrzANfH4vcb9ZZd8cNGW8p6rc++U9rx6f2w8IkJqn+EZFwYQ5j/GkNurgcI=
Received: from DM5PR06MB3020.namprd06.prod.outlook.com (10.168.194.23) by
DM5PR06MB2603.namprd06.prod.outlook.com (10.168.198.144) with Microsoft SMTP
Server (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id
15.20.1207.26; Thu, 11 Oct 2018 17:58:59 +0000
Received: from DM5PR06MB3020.namprd06.prod.outlook.com
([fe80::ecaf:6ed1:cac3:144e]) by DM5PR06MB3020.namprd06.prod.outlook.com
([fe80::ecaf:6ed1:cac3:144e%5]) with mapi id 15.20.1228.020; Thu, 11 Oct 2018
17:58:59 +0000
From: "Olivia M. Cooper" <ocooper@brownsonnorby.com>
To: "dalegagner@verizon.net" <dalegagner@verizon.net>, "drgagne@aol.com"
         <drgagne@aol.com>, "Dale R. Gagne" <drgagne@charter.net>
CC: "Krasik, Curtis B." <Curtis.Krasik@klgates.com>, "Verdini, Christopher M."
         <Christopher.Verdini@klgates.com>, "Robert D. Brownson"
         <RBrownson@brownsonnorby.com>
Subject: RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v.
AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act. No. 07-2058
(D. Minn.)
Thread-Topic: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v.
AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act. No. 07-2058
(D. Minn.)
Thread-Index: AdRgtu79IJ+UUB25TaqIDfzNzXzEEQA0wSTQ
Date: Thu, 11 Oct 2018 17:58:58 +0000
Message-ID:
<DM5PR06MB3020A984415EE69D0A53D1D9A2E10@DM5PR06MB3020.namprd06.prod.outlook.com>
References: <B3599BB90E78A84CAEC2ECC3C3D67C614896ED2F@USE-EXCH-01>
In-Reply-To: <B3599BB90E78A84CAEC2ECC3C3D67C614896ED2F@USE-EXCH-01>
Accept-Language: en-US
Content-Language: en-US
X-MS-Has-Attach: yes
X-MS-TNEF-Correlator:
                                                       3
         CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 8 of 19
authentication-results: spf=none (sender IP is )
smtp.mailfrom=ocooper@brownsonnorby.com;
x-originating-ip: [50.194.195.185]
x-ms-publictraffictype: Email
x-microsoft-exchange-diagnostics:
1;DM5PR06MB2603;6:rlPlJX5FkjPFcSrqFaKefWbbFdifjUJxFLPBCsTA6YjHavgtIl5l48WzS9UHzePlBf+3xgA
O5sbJaPlJwFuWc4EtXDxMm9fi3F8ZvL0Rj2xU8dJqZHzxkmDfFHSATvFTVNsPa2YTEQ+t/RT9Gr9PW+8TFUR0mBNj
g9ll2Ljk+Uzf4N105wJbzY1Lt/cB4bjHdimkGRp2hTH/uTzmonBgnQ1fmVRreqLMMHaOJDUB5CLFuKAfn6IMXMZR3
DazFifKqCHvERUgUdefMS+v1yQ+xr8f0q8Pz7SLM2KjQwSPB3FlMvK16yywkwBKynrdBXUn6ZKOjjtuZ9iOEJSJHu
ZLfpj3Jy4joMUe62aaBqly5pPr9DBCbDe+IPRvkbIli+ko8nGUoa0pIcSkWTBv/tojETqZT/MpSs8y4IHMfcC5Hde
Xey6hkiWvU+z16O7wzH23GUIe9WV23qMfrWsnDAUhWw==;5:oSYO8tnDb+cJXPKjeAB1u52HFcT8DxTTOa+dvA0Wg
bLinYay8E1VyGE4iR93mBrTUF6ydUJWzDRWIzgRashWp5r7WrFS1pTld3F3G7PzLnKMC/r0KzzILwv94XHfTOihtc
Z9pYdB2jpSKvQPJAj4Sezz1Rrh+xuxKdSKOc/9zvU=;7:nBX3b1nx78ooJpJvOGiuHUen+K5rckPKhTbB5p6O6kuU
vv+3Qux7fbgvpSdS/E/CwZ2E8+fN+BCL5MpuwvA7EbQ5qhrPMROrxIV6qmZp9dTRL3j1wa2HUgF4pU/r0VHzC4gE7
3X+kc6zsTlupMTX58hHO0W/DLlx/sk+fklfHzNnbvfmB1ZpUsVuExCNtoexfITQXTDgoVqsSltGbX4zppDexQM2IN
zIMWY+7KLjBe8PVXKlqCrWg8zvyQOChv+Q
x-ms-office365-filtering-correlation-id: ac0aa0ee-6d66-490c-fb89-08d62fa33886
x-microsoft-antispam:
BCL:0;PCL:0;RULEID:(7020095)(4652040)(7021145)(8989299)(5600074)(711020)(4534185)(7022145
)(4603075)(4627221)(201702281549075)(8990200)(7048125)(7024125)(7027125)(7023125)(2017052
603328)(7153060)(49563074)(7193020);SRVR:DM5PR06MB2603;
x-ms-traffictypediagnostic: DM5PR06MB2603:
x-microsoft-antispam-prvs:
<DM5PR06MB2603A543BF6D7EDC732535F9A2E10@DM5PR06MB2603.namprd06.prod.outlook.com>
x-exchange-antispam-report-test:
UriScan:(88262167912993)(149059832740258)(126129564553918)(269456686620040)(2233711349474
31)(21748063052155)(28532068793085)(190501279198761)(227612066756510);
x-ms-exchange-senderadcheck: 1
x-exchange-antispam-report-cfa-test:
BCL:0;PCL:0;RULEID:(102415395)(6040522)(2401047)(5005006)(8121501046)(93006095)(93001095)
(10201501046)(3231355)(944501410)(4983020)(52105095)(3002001)(149066)(150057)(6041310)(20
161123560045)(20161123558120)(20161123562045)(2016111802025)(20161123564045)(6043046)(201
708071742011)(7699051);SRVR:DM5PR06MB2603;BCL:0;PCL:0;RULEID:;SRVR:DM5PR06MB2603;
x-forefront-prvs: 08220FA8D6
x-forefront-antispam-report:
SFV:NSPM;SFS:(10019020)(346002)(396003)(366004)(376002)(39830400003)(136003)(41584004)(18
9003)(199004)(81624002)(107886003)(19609705001)(6116002)(6246003)(186003)(1680700002)(390
60400002)(99936001)(256004)(5024004)(53386004)(6506007)(102836004)(11346002)(3846002)(257
86009)(54896002)(6306002)(55016002)(476003)(486006)(446003)(4326008)(790700001)(14444005)
(8676002)(68736007)(229853002)(81156014)(81166006)(53546011)(26005)(2900100001)(76176011)
(66066001)(7696005)(97736004)(2906002)(105586002)(54906003)(14454004)(110136005)(2501003)
(74316002)(551944002)(106356001)(71200400001)(316002)(99286004)(33656002)(606006)(5660300
001)(71190400001)(5250100002)(54556002)(236005)(9686003)(53936002)(6436002)(733005)(77360
02)(508600001)(86362001)(8936002);DIR:OUT;SFP:1102;SCL:1;SRVR:DM5PR06MB2603;H:DM5PR06MB30
20.namprd06.prod.outlook.com;FPR:;SPF:None;LANG:en;PTR:InfoNoRecords;MX:1;A:1;
received-spf: None (protection.outlook.com: brownsonnorby.com does not
designate permitted sender hosts)
x-microsoft-antispam-message-info:
qHrS9dpZ/W+EBXIMDeP2R13eqFsSFGfNVIJJ3FvrhRnnk9KHTm6jHYfBfvwoarjtFwp72Yt+VYsLvZy0np+Hxer77
5CMQF0VQE3lnt+Z04C+32+Yvl4mwQ0og/PDE1HldwN/6VZbeY9Mll6e4xTdGeWKEbLN7AQNcy3FQS6qe/j/b0VFll
X4wDGx9ZOeHSjTR0OMz7dkaKNiC1mCzgRTFXBBniv2d+niz7x2G21sp0tp4ZTEUtF1yb2QtAiA6mD8imQb4pKmwRw
1l72NIT5S0vTwC9SI8VebimuhxmUQsKB8zh4K4XqHLVGOWaFupOWZG3m/Vx+sB7aw9SWCFSl2WKXUU2r7ePCybfLW
x1zA6JI=
spamdiagnosticoutput: 1:99
spamdiagnosticmetadata: NSPM
Content-Type: multipart/mixed;
                                             4
          CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 9 of 19
        boundary="_028_DM5PR06MB3020A984415EE69D0A53D1D9A2E10DM5PR06MB3020namp_"
MIME-Version: 1.0
X-OriginatorOrg: brownsonnorby.com
X-MS-Exchange-CrossTenant-Network-Message-Id: ac0aa0ee-6d66-490c-fb89-08d62fa33886
X-MS-Exchange-CrossTenant-originalarrivaltime: 11 Oct 2018 17:58:58.8924
(UTC)
X-MS-Exchange-CrossTenant-fromentityheader: Hosted
X-MS-Exchange-CrossTenant-id: b1af4b37-d251-4eea-9159-ef4118ae9d20
X-MS-Exchange-Transport-CrossTenantHeadersStamped: DM5PR06MB2603




                                             5
                           CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 10 of 19

Olivia M. Cooper




From:                             Microsoft Outlook
To:                               dalegagner@verizon.net
Sent:                             Thursday, October 11, 2018 12:59 PM
Subject:                          Undeliverable: RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v. AWA Wrestling
                                  Entertainment, Inc. and Dale R. Gagner, Civ. Act. No. 07-2058 (D. Minn.)



                                    




Your message to dalegagner@verizon.net couldn't be delivered.

                   When Office 365 tried to send your message, the
                  receiving email server outside Office 365 reported
                                       an error.
    ocooper                                         Office 365                                  dalegagner
    Sender                                                                                  Action Required
  
 
                                                                                 


                                                                                    Policy violation or system
 
                                                                                                          error

               
                   How to Fix It
                   Check the "Reported Error" from the "Error Details" section shown
                   below for more information about the problem. The error might tell
                   you what went wrong and how to fix it. For example, if the error states
                   that the message was blocked due to a potential virus or because the
                   message was too large, try sending the message again without
                   attachments.
                   If you're not able to fix the problem, it's likely that only the recipient's
                   email admin can fix it. Contact the recipient by some other means (by
                   phone, for example) and ask them to tell their email admin about the
                   problem. Give them the "Reported Error" from the "Error Details"
                   section below.
               




Was this helpful? Send feedback to Microsoft.



More Info for Email Admins
Status code: 550 5.0.350

The error reported by the receiving server wasn't specific enough to determine the exact

                                                                         1
               CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 11 of 19
nature of the problem. These errors often indicate the message violates a security or
policy setting configured on the recipient's email servers.

If the sender is unable to fix the problem by modifying their message, then it's likely a
problem that only the recipient's email admin can fix. Try the following:

Check the error for information about the problem - The "Reported Error" returned
by the external email server can be found in the "Error Details" section below. This error
might tell you what went wrong and provide clues for how to fix it. For example, if the
error states the message was rejected due a Sender Policy Framework (SPF) issue, then
you'll have to work with your domain registrar to correctly configure your domain's SPF
records.

Check the error for information about where the problem is happening - For
example, look for a domain name like contoso.com. A domain name in the error might
suggest who is responsible for the error. It could be the recipient's email server, or it
could be a third-party service that your organization or the recipient's organization is
using to process or filter email messages.

If you can't fix the problem, contact the responsible party's email admin - Give
them the error code and error message from this non-delivery report (NDR) to help
them troubleshoot the issue. For security or policy violation issues, it might be sufficient
for them to just add your sending IP addresses or domain to their allowed senders list.

It's likely that only the recipient's email admin can fix the problem. Unfortunately, it's
unlikely Office 365 Support will be able to help with these kinds of externally reported
errors.

Original Message Details
    Created Date:           10/11/2018 5:58:58 PM
    Sender Address:         ocooper@brownsonnorby.com
    Recipient Address:      dalegagner@verizon.net
                            RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v.
    Subject:                AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act.
                            No. 07-2058 (D. Minn.)


Error Details
    Reported error:         550 5.0.350 Remote server returned an error -> 554 delivery error:
                            dd This user doesn't have a verizon.net account
                            (dalegagner@verizon.net) [0] - mta4174.aol.mail.gq1.yahoo.com
    DSN generated by:       DM5PR06MB2603.namprd06.prod.outlook.com
    Remote server:          mta4174.aol.mail.gq1.yahoo.com
 
Message Hops

    HOP   TIME (UTC)     FROM                                       TO                                        WITH

          10/11/2018
     1                   DM5PR06MB3020.namprd06.prod.outlook.com    DM5PR06MB3020.namprd06.prod.outlook.com   mapi
          5:58:59 PM

                                                              2
          CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 12 of 19

      10/11/2018                                                                                       Microsoft SMTP Serv
  2                DM5PR06MB3020.namprd06.prod.outlook.com   DM5PR06MB2603.namprd06.prod.outlook.com
      5:58:59 PM                                                                                       cipher=TLS_ECDHE_R



Original Message Headers
DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed;
d=brownsonballou.onmicrosoft.com; s=selector1-brownsonnorby-com;
h=From:Date:Subject:Message-ID:Content-Type:MIME-Version:X-MS-Exchange-SenderADCheck;
bh=H5l8hjTo9TQNR4p6Ejb4qG/kQWutJQiP5julOxTkm1s=;

b=RBilItcAk0SetUTqePj4S+h+vl7GNkv9VbTeL8E7+aLfGfCcz+mbNIi2Rg1+BUUCMyyiCdZbGGmzP3zdFCSi5y2
xLFXob4aukwP4h86bNBfqgBa8MrzANfH4vcb9ZZd8cNGW8p6rc++U9rx6f2w8IkJqn+EZFwYQ5j/GkNurgcI=
Received: from DM5PR06MB3020.namprd06.prod.outlook.com (10.168.194.23) by
DM5PR06MB2603.namprd06.prod.outlook.com (10.168.198.144) with Microsoft SMTP
Server (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id
15.20.1207.26; Thu, 11 Oct 2018 17:58:59 +0000
Received: from DM5PR06MB3020.namprd06.prod.outlook.com
([fe80::ecaf:6ed1:cac3:144e]) by DM5PR06MB3020.namprd06.prod.outlook.com
([fe80::ecaf:6ed1:cac3:144e%5]) with mapi id 15.20.1228.020; Thu, 11 Oct 2018
17:58:59 +0000
From: "Olivia M. Cooper" <ocooper@brownsonnorby.com>
To: "dalegagner@verizon.net" <dalegagner@verizon.net>, "drgagne@aol.com"
        <drgagne@aol.com>, "Dale R. Gagne" <drgagne@charter.net>
CC: "Krasik, Curtis B." <Curtis.Krasik@klgates.com>, "Verdini, Christopher M."
        <Christopher.Verdini@klgates.com>, "Robert D. Brownson"
        <RBrownson@brownsonnorby.com>
Subject: RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v.
AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act. No. 07-2058
(D. Minn.)
Thread-Topic: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v.
AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act. No. 07-2058
(D. Minn.)
Thread-Index: AdRgtu79IJ+UUB25TaqIDfzNzXzEEQA0wSTQ
Date: Thu, 11 Oct 2018 17:58:58 +0000
Message-ID:
<DM5PR06MB3020A984415EE69D0A53D1D9A2E10@DM5PR06MB3020.namprd06.prod.outlook.com>
References: <B3599BB90E78A84CAEC2ECC3C3D67C614896ED2F@USE-EXCH-01>
In-Reply-To: <B3599BB90E78A84CAEC2ECC3C3D67C614896ED2F@USE-EXCH-01>
Accept-Language: en-US
Content-Language: en-US
X-MS-Has-Attach: yes
X-MS-TNEF-Correlator:
authentication-results: spf=none (sender IP is )
smtp.mailfrom=ocooper@brownsonnorby.com;
x-originating-ip: [50.194.195.185]
x-ms-publictraffictype: Email
x-microsoft-exchange-diagnostics:
1;DM5PR06MB2603;6:rlPlJX5FkjPFcSrqFaKefWbbFdifjUJxFLPBCsTA6YjHavgtIl5l48WzS9UHzePlBf+3xgA
                                                      3
         CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 13 of 19
O5sbJaPlJwFuWc4EtXDxMm9fi3F8ZvL0Rj2xU8dJqZHzxkmDfFHSATvFTVNsPa2YTEQ+t/RT9Gr9PW+8TFUR0mBNj
g9ll2Ljk+Uzf4N105wJbzY1Lt/cB4bjHdimkGRp2hTH/uTzmonBgnQ1fmVRreqLMMHaOJDUB5CLFuKAfn6IMXMZR3
DazFifKqCHvERUgUdefMS+v1yQ+xr8f0q8Pz7SLM2KjQwSPB3FlMvK16yywkwBKynrdBXUn6ZKOjjtuZ9iOEJSJHu
ZLfpj3Jy4joMUe62aaBqly5pPr9DBCbDe+IPRvkbIli+ko8nGUoa0pIcSkWTBv/tojETqZT/MpSs8y4IHMfcC5Hde
Xey6hkiWvU+z16O7wzH23GUIe9WV23qMfrWsnDAUhWw==;5:oSYO8tnDb+cJXPKjeAB1u52HFcT8DxTTOa+dvA0Wg
bLinYay8E1VyGE4iR93mBrTUF6ydUJWzDRWIzgRashWp5r7WrFS1pTld3F3G7PzLnKMC/r0KzzILwv94XHfTOihtc
Z9pYdB2jpSKvQPJAj4Sezz1Rrh+xuxKdSKOc/9zvU=;7:nBX3b1nx78ooJpJvOGiuHUen+K5rckPKhTbB5p6O6kuU
vv+3Qux7fbgvpSdS/E/CwZ2E8+fN+BCL5MpuwvA7EbQ5qhrPMROrxIV6qmZp9dTRL3j1wa2HUgF4pU/r0VHzC4gE7
3X+kc6zsTlupMTX58hHO0W/DLlx/sk+fklfHzNnbvfmB1ZpUsVuExCNtoexfITQXTDgoVqsSltGbX4zppDexQM2IN
zIMWY+7KLjBe8PVXKlqCrWg8zvyQOChv+Q
x-ms-office365-filtering-correlation-id: ac0aa0ee-6d66-490c-fb89-08d62fa33886
x-microsoft-antispam:
BCL:0;PCL:0;RULEID:(7020095)(4652040)(7021145)(8989299)(5600074)(711020)(4534185)(7022145
)(4603075)(4627221)(201702281549075)(8990200)(7048125)(7024125)(7027125)(7023125)(2017052
603328)(7153060)(49563074)(7193020);SRVR:DM5PR06MB2603;
x-ms-traffictypediagnostic: DM5PR06MB2603:
x-microsoft-antispam-prvs:
<DM5PR06MB2603A543BF6D7EDC732535F9A2E10@DM5PR06MB2603.namprd06.prod.outlook.com>
x-exchange-antispam-report-test:
UriScan:(88262167912993)(149059832740258)(126129564553918)(269456686620040)(2233711349474
31)(21748063052155)(28532068793085)(190501279198761)(227612066756510);
x-ms-exchange-senderadcheck: 1
x-exchange-antispam-report-cfa-test:
BCL:0;PCL:0;RULEID:(102415395)(6040522)(2401047)(5005006)(8121501046)(93006095)(93001095)
(10201501046)(3231355)(944501410)(4983020)(52105095)(3002001)(149066)(150057)(6041310)(20
161123560045)(20161123558120)(20161123562045)(2016111802025)(20161123564045)(6043046)(201
708071742011)(7699051);SRVR:DM5PR06MB2603;BCL:0;PCL:0;RULEID:;SRVR:DM5PR06MB2603;
x-forefront-prvs: 08220FA8D6
x-forefront-antispam-report:
SFV:NSPM;SFS:(10019020)(346002)(396003)(366004)(376002)(39830400003)(136003)(41584004)(18
9003)(199004)(81624002)(107886003)(19609705001)(6116002)(6246003)(186003)(1680700002)(390
60400002)(99936001)(256004)(5024004)(53386004)(6506007)(102836004)(11346002)(3846002)(257
86009)(54896002)(6306002)(55016002)(476003)(486006)(446003)(4326008)(790700001)(14444005)
(8676002)(68736007)(229853002)(81156014)(81166006)(53546011)(26005)(2900100001)(76176011)
(66066001)(7696005)(97736004)(2906002)(105586002)(54906003)(14454004)(110136005)(2501003)
(74316002)(551944002)(106356001)(71200400001)(316002)(99286004)(33656002)(606006)(5660300
001)(71190400001)(5250100002)(54556002)(236005)(9686003)(53936002)(6436002)(733005)(77360
02)(508600001)(86362001)(8936002);DIR:OUT;SFP:1102;SCL:1;SRVR:DM5PR06MB2603;H:DM5PR06MB30
20.namprd06.prod.outlook.com;FPR:;SPF:None;LANG:en;PTR:InfoNoRecords;MX:1;A:1;
received-spf: None (protection.outlook.com: brownsonnorby.com does not
designate permitted sender hosts)
x-microsoft-antispam-message-info:
qHrS9dpZ/W+EBXIMDeP2R13eqFsSFGfNVIJJ3FvrhRnnk9KHTm6jHYfBfvwoarjtFwp72Yt+VYsLvZy0np+Hxer77
5CMQF0VQE3lnt+Z04C+32+Yvl4mwQ0og/PDE1HldwN/6VZbeY9Mll6e4xTdGeWKEbLN7AQNcy3FQS6qe/j/b0VFll
X4wDGx9ZOeHSjTR0OMz7dkaKNiC1mCzgRTFXBBniv2d+niz7x2G21sp0tp4ZTEUtF1yb2QtAiA6mD8imQb4pKmwRw
1l72NIT5S0vTwC9SI8VebimuhxmUQsKB8zh4K4XqHLVGOWaFupOWZG3m/Vx+sB7aw9SWCFSl2WKXUU2r7ePCybfLW
x1zA6JI=
spamdiagnosticoutput: 1:99
spamdiagnosticmetadata: NSPM
Content-Type: multipart/mixed;
       boundary="_028_DM5PR06MB3020A984415EE69D0A53D1D9A2E10DM5PR06MB3020namp_"
MIME-Version: 1.0
X-OriginatorOrg: brownsonnorby.com
X-MS-Exchange-CrossTenant-Network-Message-Id: ac0aa0ee-6d66-490c-fb89-08d62fa33886
X-MS-Exchange-CrossTenant-originalarrivaltime: 11 Oct 2018 17:58:58.8924

                                             4
         CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 14 of 19
(UTC)
X-MS-Exchange-CrossTenant-fromentityheader: Hosted
X-MS-Exchange-CrossTenant-id: b1af4b37-d251-4eea-9159-ef4118ae9d20
X-MS-Exchange-Transport-CrossTenantHeadersStamped: DM5PR06MB2603




                                            5
                           CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 15 of 19

Olivia M. Cooper




From:                             Microsoft Outlook
To:                               drgagne@aol.com
Sent:                             Thursday, October 11, 2018 12:59 PM
Subject:                          Undeliverable: RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v. AWA Wrestling
                                  Entertainment, Inc. and Dale R. Gagner, Civ. Act. No. 07-2058 (D. Minn.)



                                    




Your message to drgagne@aol.com couldn't be delivered.

                   When Office 365 tried to send your message, the
                  receiving email server outside Office 365 reported
                                       an error.
    ocooper                                         Office 365                                      drgagne
    Sender                                                                                  Action Required
  
 
                                                                                 


                                                                                    Policy violation or system
 
                                                                                                          error

               
                   How to Fix It
                   Check the "Reported Error" from the "Error Details" section shown
                   below for more information about the problem. The error might tell
                   you what went wrong and how to fix it. For example, if the error states
                   that the message was blocked due to a potential virus or because the
                   message was too large, try sending the message again without
                   attachments.
                   If you're not able to fix the problem, it's likely that only the recipient's
                   email admin can fix it. Contact the recipient by some other means (by
                   phone, for example) and ask them to tell their email admin about the
                   problem. Give them the "Reported Error" from the "Error Details"
                   section below.
               




Was this helpful? Send feedback to Microsoft.



More Info for Email Admins
Status code: 550 5.0.350

The error reported by the receiving server wasn't specific enough to determine the exact

                                                                         1
               CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 16 of 19
nature of the problem. These errors often indicate the message violates a security or
policy setting configured on the recipient's email servers.

If the sender is unable to fix the problem by modifying their message, then it's likely a
problem that only the recipient's email admin can fix. Try the following:

Check the error for information about the problem - The "Reported Error" returned
by the external email server can be found in the "Error Details" section below. This error
might tell you what went wrong and provide clues for how to fix it. For example, if the
error states the message was rejected due a Sender Policy Framework (SPF) issue, then
you'll have to work with your domain registrar to correctly configure your domain's SPF
records.

Check the error for information about where the problem is happening - For
example, look for a domain name like contoso.com. A domain name in the error might
suggest who is responsible for the error. It could be the recipient's email server, or it
could be a third-party service that your organization or the recipient's organization is
using to process or filter email messages.

If you can't fix the problem, contact the responsible party's email admin - Give
them the error code and error message from this non-delivery report (NDR) to help
them troubleshoot the issue. For security or policy violation issues, it might be sufficient
for them to just add your sending IP addresses or domain to their allowed senders list.

It's likely that only the recipient's email admin can fix the problem. Unfortunately, it's
unlikely Office 365 Support will be able to help with these kinds of externally reported
errors.

Original Message Details
    Created Date:           10/11/2018 5:58:58 PM
    Sender Address:         ocooper@brownsonnorby.com
    Recipient Address:      drgagne@aol.com
                            RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v.
    Subject:                AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act.
                            No. 07-2058 (D. Minn.)


Error Details
    Reported error:         550 5.0.350 Remote server returned an error -> 554 delivery error:
                            dd This user doesn't have a aol.com account (drgagne@aol.com) [-
                            9] - mta4075.aol.mail.gq1.yahoo.com
    DSN generated by:       DM5PR06MB2603.namprd06.prod.outlook.com
    Remote server:          mta4075.aol.mail.gq1.yahoo.com
 
Message Hops

    HOP   TIME (UTC)     FROM                                      TO                                        WITH

          10/11/2018
     1                   DM5PR06MB3020.namprd06.prod.outlook.com   DM5PR06MB3020.namprd06.prod.outlook.com   mapi
          5:58:59 PM

                                                             2
          CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 17 of 19

      10/11/2018                                                                                       Microsoft SMTP Serv
  2                DM5PR06MB3020.namprd06.prod.outlook.com   DM5PR06MB2603.namprd06.prod.outlook.com
      5:58:59 PM                                                                                       cipher=TLS_ECDHE_R



Original Message Headers
DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed;
d=brownsonballou.onmicrosoft.com; s=selector1-brownsonnorby-com;
h=From:Date:Subject:Message-ID:Content-Type:MIME-Version:X-MS-Exchange-SenderADCheck;
bh=H5l8hjTo9TQNR4p6Ejb4qG/kQWutJQiP5julOxTkm1s=;

b=RBilItcAk0SetUTqePj4S+h+vl7GNkv9VbTeL8E7+aLfGfCcz+mbNIi2Rg1+BUUCMyyiCdZbGGmzP3zdFCSi5y2
xLFXob4aukwP4h86bNBfqgBa8MrzANfH4vcb9ZZd8cNGW8p6rc++U9rx6f2w8IkJqn+EZFwYQ5j/GkNurgcI=
Received: from DM5PR06MB3020.namprd06.prod.outlook.com (10.168.194.23) by
DM5PR06MB2603.namprd06.prod.outlook.com (10.168.198.144) with Microsoft SMTP
Server (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id
15.20.1207.26; Thu, 11 Oct 2018 17:58:59 +0000
Received: from DM5PR06MB3020.namprd06.prod.outlook.com
([fe80::ecaf:6ed1:cac3:144e]) by DM5PR06MB3020.namprd06.prod.outlook.com
([fe80::ecaf:6ed1:cac3:144e%5]) with mapi id 15.20.1228.020; Thu, 11 Oct 2018
17:58:59 +0000
From: "Olivia M. Cooper" <ocooper@brownsonnorby.com>
To: "dalegagner@verizon.net" <dalegagner@verizon.net>, "drgagne@aol.com"
        <drgagne@aol.com>, "Dale R. Gagne" <drgagne@charter.net>
CC: "Krasik, Curtis B." <Curtis.Krasik@klgates.com>, "Verdini, Christopher M."
        <Christopher.Verdini@klgates.com>, "Robert D. Brownson"
        <RBrownson@brownsonnorby.com>
Subject: RE: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v.
AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act. No. 07-2058
(D. Minn.)
Thread-Topic: World Wrestling Entertainment, Inc. and WWE Libraries, Inc. v.
AWA Wrestling Entertainment, Inc. and Dale R. Gagner, Civ. Act. No. 07-2058
(D. Minn.)
Thread-Index: AdRgtu79IJ+UUB25TaqIDfzNzXzEEQA0wSTQ
Date: Thu, 11 Oct 2018 17:58:58 +0000
Message-ID:
<DM5PR06MB3020A984415EE69D0A53D1D9A2E10@DM5PR06MB3020.namprd06.prod.outlook.com>
References: <B3599BB90E78A84CAEC2ECC3C3D67C614896ED2F@USE-EXCH-01>
In-Reply-To: <B3599BB90E78A84CAEC2ECC3C3D67C614896ED2F@USE-EXCH-01>
Accept-Language: en-US
Content-Language: en-US
X-MS-Has-Attach: yes
X-MS-TNEF-Correlator:
authentication-results: spf=none (sender IP is )
smtp.mailfrom=ocooper@brownsonnorby.com;
x-originating-ip: [50.194.195.185]
x-ms-publictraffictype: Email
x-microsoft-exchange-diagnostics:
1;DM5PR06MB2603;6:rlPlJX5FkjPFcSrqFaKefWbbFdifjUJxFLPBCsTA6YjHavgtIl5l48WzS9UHzePlBf+3xgA
                                                      3
         CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 18 of 19
O5sbJaPlJwFuWc4EtXDxMm9fi3F8ZvL0Rj2xU8dJqZHzxkmDfFHSATvFTVNsPa2YTEQ+t/RT9Gr9PW+8TFUR0mBNj
g9ll2Ljk+Uzf4N105wJbzY1Lt/cB4bjHdimkGRp2hTH/uTzmonBgnQ1fmVRreqLMMHaOJDUB5CLFuKAfn6IMXMZR3
DazFifKqCHvERUgUdefMS+v1yQ+xr8f0q8Pz7SLM2KjQwSPB3FlMvK16yywkwBKynrdBXUn6ZKOjjtuZ9iOEJSJHu
ZLfpj3Jy4joMUe62aaBqly5pPr9DBCbDe+IPRvkbIli+ko8nGUoa0pIcSkWTBv/tojETqZT/MpSs8y4IHMfcC5Hde
Xey6hkiWvU+z16O7wzH23GUIe9WV23qMfrWsnDAUhWw==;5:oSYO8tnDb+cJXPKjeAB1u52HFcT8DxTTOa+dvA0Wg
bLinYay8E1VyGE4iR93mBrTUF6ydUJWzDRWIzgRashWp5r7WrFS1pTld3F3G7PzLnKMC/r0KzzILwv94XHfTOihtc
Z9pYdB2jpSKvQPJAj4Sezz1Rrh+xuxKdSKOc/9zvU=;7:nBX3b1nx78ooJpJvOGiuHUen+K5rckPKhTbB5p6O6kuU
vv+3Qux7fbgvpSdS/E/CwZ2E8+fN+BCL5MpuwvA7EbQ5qhrPMROrxIV6qmZp9dTRL3j1wa2HUgF4pU/r0VHzC4gE7
3X+kc6zsTlupMTX58hHO0W/DLlx/sk+fklfHzNnbvfmB1ZpUsVuExCNtoexfITQXTDgoVqsSltGbX4zppDexQM2IN
zIMWY+7KLjBe8PVXKlqCrWg8zvyQOChv+Q
x-ms-office365-filtering-correlation-id: ac0aa0ee-6d66-490c-fb89-08d62fa33886
x-microsoft-antispam:
BCL:0;PCL:0;RULEID:(7020095)(4652040)(7021145)(8989299)(5600074)(711020)(4534185)(7022145
)(4603075)(4627221)(201702281549075)(8990200)(7048125)(7024125)(7027125)(7023125)(2017052
603328)(7153060)(49563074)(7193020);SRVR:DM5PR06MB2603;
x-ms-traffictypediagnostic: DM5PR06MB2603:
x-microsoft-antispam-prvs:
<DM5PR06MB2603A543BF6D7EDC732535F9A2E10@DM5PR06MB2603.namprd06.prod.outlook.com>
x-exchange-antispam-report-test:
UriScan:(88262167912993)(149059832740258)(126129564553918)(269456686620040)(2233711349474
31)(21748063052155)(28532068793085)(190501279198761)(227612066756510);
x-ms-exchange-senderadcheck: 1
x-exchange-antispam-report-cfa-test:
BCL:0;PCL:0;RULEID:(102415395)(6040522)(2401047)(5005006)(8121501046)(93006095)(93001095)
(10201501046)(3231355)(944501410)(4983020)(52105095)(3002001)(149066)(150057)(6041310)(20
161123560045)(20161123558120)(20161123562045)(2016111802025)(20161123564045)(6043046)(201
708071742011)(7699051);SRVR:DM5PR06MB2603;BCL:0;PCL:0;RULEID:;SRVR:DM5PR06MB2603;
x-forefront-prvs: 08220FA8D6
x-forefront-antispam-report:
SFV:NSPM;SFS:(10019020)(346002)(396003)(366004)(376002)(39830400003)(136003)(41584004)(18
9003)(199004)(81624002)(107886003)(19609705001)(6116002)(6246003)(186003)(1680700002)(390
60400002)(99936001)(256004)(5024004)(53386004)(6506007)(102836004)(11346002)(3846002)(257
86009)(54896002)(6306002)(55016002)(476003)(486006)(446003)(4326008)(790700001)(14444005)
(8676002)(68736007)(229853002)(81156014)(81166006)(53546011)(26005)(2900100001)(76176011)
(66066001)(7696005)(97736004)(2906002)(105586002)(54906003)(14454004)(110136005)(2501003)
(74316002)(551944002)(106356001)(71200400001)(316002)(99286004)(33656002)(606006)(5660300
001)(71190400001)(5250100002)(54556002)(236005)(9686003)(53936002)(6436002)(733005)(77360
02)(508600001)(86362001)(8936002);DIR:OUT;SFP:1102;SCL:1;SRVR:DM5PR06MB2603;H:DM5PR06MB30
20.namprd06.prod.outlook.com;FPR:;SPF:None;LANG:en;PTR:InfoNoRecords;MX:1;A:1;
received-spf: None (protection.outlook.com: brownsonnorby.com does not
designate permitted sender hosts)
x-microsoft-antispam-message-info:
qHrS9dpZ/W+EBXIMDeP2R13eqFsSFGfNVIJJ3FvrhRnnk9KHTm6jHYfBfvwoarjtFwp72Yt+VYsLvZy0np+Hxer77
5CMQF0VQE3lnt+Z04C+32+Yvl4mwQ0og/PDE1HldwN/6VZbeY9Mll6e4xTdGeWKEbLN7AQNcy3FQS6qe/j/b0VFll
X4wDGx9ZOeHSjTR0OMz7dkaKNiC1mCzgRTFXBBniv2d+niz7x2G21sp0tp4ZTEUtF1yb2QtAiA6mD8imQb4pKmwRw
1l72NIT5S0vTwC9SI8VebimuhxmUQsKB8zh4K4XqHLVGOWaFupOWZG3m/Vx+sB7aw9SWCFSl2WKXUU2r7ePCybfLW
x1zA6JI=
spamdiagnosticoutput: 1:99
spamdiagnosticmetadata: NSPM
Content-Type: multipart/mixed;
       boundary="_028_DM5PR06MB3020A984415EE69D0A53D1D9A2E10DM5PR06MB3020namp_"
MIME-Version: 1.0
X-OriginatorOrg: brownsonnorby.com
X-MS-Exchange-CrossTenant-Network-Message-Id: ac0aa0ee-6d66-490c-fb89-08d62fa33886
X-MS-Exchange-CrossTenant-originalarrivaltime: 11 Oct 2018 17:58:58.8924

                                             4
         CASE 0:07-cv-02058-ADM-KMM Document 84 Filed 10/11/18 Page 19 of 19
(UTC)
X-MS-Exchange-CrossTenant-fromentityheader: Hosted
X-MS-Exchange-CrossTenant-id: b1af4b37-d251-4eea-9159-ef4118ae9d20
X-MS-Exchange-Transport-CrossTenantHeadersStamped: DM5PR06MB2603




                                            5
